Perley, C. J.
By the laws of Illinois, which are made part of this case, all property of railroad corporations is taxed to the respective corporations at the actual value, in the same manner as in the case of individuals ; and the property of this road was actually appraised and taxed, according to those laws, in the year 1857, and more than $50,000 of the taxes assessed on the road that year was paid before April 10, 1857.
The whole property of the railroad belongs to the stockholders, who own the road in shares; and whatever is paid by the corporation is of course paid out of the property thus held in shares, and is deducted from the property or income of the shareholders. The tax on the corporation is, therefore, in substance, a tax on the shares and on the shareholders. The property of the road consists of the stock, and a tax on the road is in substance a tax on the stock.
By our statute, “ stock in any corporation out of this State” is liable to be taxed here as personal property, “ if not there assessed.” The question in this case is, whether, to exempt the corporate property from taxation here, it is necessary that it should be taxed as stock to the individual stockholder in the foreign jurisdiction; or it is sufficient if the stock actually pays a fair and full tax through a general assessment made on the corporation; and we think that if the stock actually pays a full tax in the State where the corporation and corporate property are situated, though the payment is made through a general assessment on the corporation, that it is not liable to be taxed in this State to the stockholder residing here.
A citizen in this State has a right to invest his money in land, or other property situated abroad, and liable to be taxed there. If it is actually taxed there, the principle of the statute exempts it from a double taxation by assessment to the owner who resides in this State. If it does not bear the burden of taxation in the State where it is *559situated, and is in the stock of a corporation, it is taxable here as personal property, though the corporate property may be land, or affixed to land, as in the case of a railroad. In this ease the property of the stockholder, in fact and substance, paid a full tax in Illinois, where it was situated, according to the laws of that State, and was, wre think, stock assessed where the corporation was situated, within the meaning of our statute.

Tax abated.